182 S.W.3d 582 (2005)
In the Interest of B.Q., A.H., and M.H., minors,
Juvenile Officer of St. Louis County, Missouri, Petitioner/Respondent,
v.
J.Q., Respondent/Appellant, and
R.H., Respondent.
No. ED 85718.
Missouri Court of Appeals, Eastern District, Division Five.
November 8, 2005.
Kathleen C. DuBois, Clayton, Kayla Vaughan, St. Louis, for appellant.
Brian P. Seltzer, Family Court of St. Louis County, Clayton, for respondent.
Kim Rensing, St. Louis, Guardian Ad Litem.
Cheryl Rafert, Missouri Coalition Against Domestic Violence, Jefferson City, for Amicus Curiae.
Before GLENN A. NORTON, C.J., KATHIANNE KNAUP CRANE, J., and CLIFFORD H. AHRENS, J.

ORDER
PER CURIAM.
Mother appeals from the trial court's judgment finding her three minor children within the provisions of section 211.031.1(1) RSMo (2000), giving her physical custody of the children, but placing legal custody of the children with the Children's Division. The judgment is supported by substantial evidence and is not against the weight of *583 the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).